CONCURRING OPINION
Ford, Judge:
I am constrained to agree with the result of the majority opinion on the basis that plaintiff has failed to overcome the presumption of correctness attaching to the classification of said merchandise. I am of this opinion notwithstanding the fact that the record does establish the print rollers involved herein were basically in the same condition as they were before the one-quarter inch was sawed off. The reason for the removal of one-quarter inch was not established and this coupled with the presumption of correctness requires a finding for the defendant.
It does seem incongruous that very similar rollers imported by the same plaintiff, in the incorporated case, were sold for basically the same uses and held to be waste. However, unless and until there is evidence to establish that the removal of the one-quarter inch from the roller did not advance it towards its intended use, I would overrule the protest.